Case 1:18-cv-00493-DKW-RT Document 56 Filed 06/14/19 Page 1 of 3   PageID #: 312




 CARRIE K. S. OKINAGA             5958-0
   University General Counsel
 DEREK T. MAYESHIRO               6858-0
 derekmay@hawaii.edu
 ELISABETH A. K. CONTRADES 7665-0
 elisabeth.contrades@hawaii.edu
 LESLIE P. CHINN                  8426-0
 lchinn8@hawaii.edu
   Associates General Counsel
 University of Hawai‘i
 2444 Dole Street, Bachman Hall 110
 Honolulu, Hawai‘i 96822
 Telephone: (808) 956-2211
 Facsimile: (808) 956-2109
 Attorneys for Defendant
 DAVID LASSNER, IN HIS OFFICIAL
 CAPACITY AS PRESIDENT OF
 THE UNIVERSITY OF HAWAIʻI

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I
 PATRICIA GROSSMAN,              )          CIVIL NO. 18-00493 DKW-RT
                                 )
               Plaintiff,        )
      vs.                        )          CERTIFICATE OF SERVICE
                                 )
 HAWAII GOVERNMENT EMPLOYEES )              (re: Defendant David Lassner’s,
 ASSOCIATION / AFSCME LOCAL 152; )          In His Official Capacity as
 DAVID LASSNER, IN HIS OFFICIAL  )          President of The University of
 CAPACITY AS PRESIDENT OF THE )             Hawaii’s Rule 26 Initial
 UNIVERSITY OF HAWAII; AND       )          Disclosures)
 RUSSELL SUZUKI, IN HIS OFFICIAL )
 CAPACITY AS ATTORNEY GENERAL )
 OF HAWAII;                      )
               Defendants.       )
 ________________________________)
Case 1:18-cv-00493-DKW-RT Document 56 Filed 06/14/19 Page 2 of 3       PageID #: 313




                            CERTIFICATE OF SERVICE
       I hereby certify that, on the date noted below, a true and correct copy

 of the document entitled Defendant David Lassner’s, In His Official

 Capacity as President of The University of Hawaii’s Rule 26 Initial

 Disclosures, dated June 6, 2019 was served on the following via email:


ROBERT H. THOMAS, ESQ.              rht@hawaiilawyer.com                  6/7/19
Damon Key Leong Kupchak Hastert
1003 Bishop St., Ste. 1600
Honolulu, HI 96813
       AND
BRIAN KELSEY, ESQ.                  bkelsey@libertyjusticecenter.org      6/7/19
                  (Pro Hac Vice)
JEFFREY M. SCHWAB, ESQ.             jschwab@libertyjusticecenter.org
                  (Pro Hac Vice)
REILLY STEPHENS, ESQ.               rstephens@libertyjusticecenter.org
                  (Pro Hac Vice)
Liberty Justice Center
190 South LaSalle St., Ste. 1500
Chicago, IL 60603
 Attorneys for Plaintiff
 PATRICIA GROSSMAN
JAMES E.T. KOSHIBA, ESQ.            jkoshiba@koshibalaw.com               6/7/19
JONATHAN E. SPIKER, ESQ.            jspiker@koshibalaw.com
Koshiba Price & Gruebner
707 Richards Street, Ste. 610
Honolulu, HI 96813
  AND




                                       2
Case 1:18-cv-00493-DKW-RT Document 56 Filed 06/14/19 Page 3 of 3    PageID #: 314




SCOTT A. KRONLAND, ESQ.             skronland@altshulerberzon.com      6/7/19
MATTHEW J. MURRAY, ESQ.
              (Pro Hac Vice)
Altshuler Berzon LLP
177 Post Street, Suite 300
San Francisco, CA 94108
 Attorneys for Defendant
 HAWAII GOVERNMENT
 EMPLOYEES ASSOCIATION,
 AFSCME, LOCAL 152, AFL-CIO
JAMES E. HALVORSON, ESQ.          james.e.halvorson@hawaii.gov         6/7/19
RICHARD H. THOMASON, ESQ. richard.h.thomason@hawaii.gov
Office of the Attorney General
235 So. Beretania Street, 15th Fl
Honolulu, HI 96813
 Attorney for Defendant
 RUSSELL A. SUZUKI, in his
 official capacity as Attorney
 General of the State of Hawaiʻi

       DATED: Honolulu, Hawai‘i, June 7, 2019.

                                      /s/ Derek T. Mayeshiro
                                    CARRIE K. S. OKINAGA
                                     University General Counsel
                                    DEREK T. MAYESHIRO
                                    ELISABETH A. K. CONTRADES
                                    LESLIE P. CHINN
                                     Associates General Counsel
                                    Attorneys for Defendant
                                    DAVID LASSNER, IN HIS OFFICIAL
                                    CAPACITY AS PRESIDENT OF
                                    THE UNIVERSITY OF HAWAIʻI




                                      3
